PER CURIAM.
Having duly considered all of the arguments raised by the parties, we are of the opinion that the only error committed by the trial court was the award of costs to appellee without motion or supporting affidavit. See Burnett v. Burnett, 197 So.2d 854 (Fla. 1st DCA 1967). Accordingly, we affirm the final judgment except as to the award of costs, which we reverse and remand for consideration upon the filing of such motion and affidavit.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
GLICKSTEIN, DELL and WALDEN, JJ., concur.